         Case 19-03535 Document 32 Filed in TXSB on 02/24/20 Page 1 of 1




                                                                                    LISA M. NORMAN
                                                                                       SHAREHOLDER

                                                                         DIRECT DIAL: (713) 850-4245
                                                                       LNORMAN@ANDREWSMYERS.COM




                                           February 24, 2020

VIA ECF
Hon. Marvin Isgur
United States Bankruptcy Judge
515 Rusk, Courtroom 404
Houston, Texas 77002

        Re:      Adv. Case No. 19-03535; Gerald H. Phipps, Inc. d/b/a GH Phipps
                 Construction Co. v. Bruce W. McVeigh, et al.

Judge Isgur:

      Enclosed please find the proposed Remand Order for entry in the above-
referenced adversary case.

       Following the hearing on November 21, 2019, counsel for the parties have
worked to reach an agreement on a proposed form of order. The attached order has
been agreed to by all counsel except James G. Munisteri, counsel for Defendants
Michael Chang, Andy Chen, Quang Henderson and Hitesh Patel. Despite numerous
redlines exchanged between counsel, and multiple emails and phone calls attempting
to reach Mr. Munisteri, we have still received no feedback from him regarding the
proposed order. Counsel for all other Defendants have agreed to the form of this order.
Accordingly, the signatories to the attached proposed Remand Order respectfully
request that the Court enter this order. Thank you.

                                                   Very Truly Yours,


                                                   Lisa M. Norman




Andrews Myers • Attorneys at Law
1885 Saint James Place, 15th Floor • Houston, Texas 77056
T 713.850.4200 F 713.850.4211 • www.andrewsmyers.com
                                                                                             4955.1
